931 F.2d 710
1993-1 Trade Cases   70,140
CONSOLIDATED GAS CO. OF FLORIDA, INC., Plaintiff-Appellee,v.CITY GAS COMPANY OF FLORIDA, a Florida Corporation,Defendant-Appellant.
No. 87-6108.
United States Court of Appeals, Eleventh Circuit.
April 24, 1991.

James J. Kenny, Scott E. Perwin, Michael Nachwalter, Miami, Fla., for defendant-appellant.
Sylvia H. Walbolt, Tampa, Fla., for amicus curiae Florida Power.
William H. Harrold, Tallahassee, Fla., for amicus curiae Florida Pub. Serv. Com'n.
James R. Atwood, Washington, D.C., for amicus curiae Florida Power & Light.
Philip A. Allen, III, Edward T. O'Donnell, William J. Dunaj, Teresa Ragatz, Miami, Fla., for plaintiff-appellee.
James R. McGibbon, Sutherland, Asbill & Brennan, Atlanta, Ga., and Sutherland, Asbill & Brennan, Washington, D.C., for amicus curiae Union Carbide.
Appeal from the United States District Court for the Southern District of Florida;  Stanley Marcus, Judge.
ON REMAND FROM THE SUPREME COURT OF THE UNITED STATES
Before TJOFLAT, Chief Judge, FAY, KRAVITCH, JOHNSON, HATCHETT, ANDERSON, EDMONDSON and COX, Circuit Judges, and MORGAN and RONEY, Senior Circuit Judges.*

ORDER:

1
Pursuant to the order issued by the United States Supreme Court on March 18, 1991, City Gas Co. of Fla. v. Consolidated Gas Co. of Fla., --- U.S. ----, 111 S. Ct. 1300, 113 L. Ed. 2d 235 (1991), vacating the judgment of the en banc court, Consolidated Gas Co. of Fla. v. City Gas Co. of Fla., 912 F.2d 1262 (11th Cir.1990), the decision of the United States District Court for the Southern District of Florida entered on August 14, 1987, and the Findings of Fact and Conclusions of Law entered on July 24, 1987, are vacated and the cause is remanded with instructions to enter an order dismissing the case with prejudice.  Since the decision of the en banc court, the parties have reached a settlement and the case, therefore, is moot.  See United States v. Munsingwear, Inc., 340 U.S. 36, 39, 71 S. Ct. 104, 106, 95 L. Ed. 36 (1950).



*
 Circuit Judges Thomas A. Clark, Stanley F. Birch and Joel F. Dubina did not participate in the decision of this Court